DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the application filed on August 11, 2022. Claims 1-20 are pending. Claims 1-20 represent INFORMATION SHARING METHOD, APPARATUS, ELECTRONIC DEVICE, AND STORAGE MEDIUM.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. U.S. 20090125522.

Kodama teaches the invention as claimed including file sharing system and file sharing method (see abstract).

As to claim 1, Kodama teaches a method for sharing information, comprising: 
determining, in response to a file sharing request initiated by a sharing party, a file-for-sharing corresponding to the file sharing request (paragraph 114); 
determining a sharing strategy for the file-for-sharing based on attribute information of the file-for-sharing (paragraph 118); and 
sharing, based on the sharing strategy, the file-for-sharing within a preset sharing range (paragraph 118).  

As to claim 2, Kodama teaches the method according to claim 1, wherein the determining a sharing strategy for the file-for-sharing based on attribute information of the file-for-sharing, comprises: 
determining, based on the attribute information of the file-for-sharing, a sharing level to which the file-for-sharing belongs (paragraph 128), and 
determining the sharing strategy for the file-for-sharing based on the sharing level, wherein the attribute information comprises a storage address (paragraph 114).  

Claims 18-20 did not teach anything different from rejected claims 1-2 and 18-20, therefore are rejected similarly.
Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL HADJI M SALL/Primary Examiner, Art Unit 2457